Name: 2007/565/EC: Commission Decision of 14 August 2007 concerning the non-inclusion in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market of certain substances to be examined under the 10-year work programme referred to in Article 16(2) thereof (notified under document number C(2007) 3846) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  health;  environmental policy;  deterioration of the environment;  marketing
 Date Published: 2007-08-21

 21.8.2007 EN Official Journal of the European Union L 216/17 COMMISSION DECISION of 14 August 2007 concerning the non-inclusion in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market of certain substances to be examined under the 10-year work programme referred to in Article 16(2) thereof (notified under document number C(2007) 3846) (Text with EEA relevance) (2007/565/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 2032/2003 of 4 November 2003 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market and amending Regulation (EC) No 1896/2000 (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substances/product type combinations included on that list either all participants have withdrawn from the review program in accordance with Article 8(2) of Regulation (EC) No 2032/2003 or no complete dossier as referred to in Article 9(5) of that Regulation was received within the time period specified in Annexes V and VIII thereof by the Rapporteur Member State designated for the evaluation. (3) Consequently, pursuant to Article 8(3) and (4) and Article 9 (5) of Regulation (EC) No 2032/2003, the Commission informed the Member States accordingly. That information was also made public by electronic means on 14 June 2006. (4) Within three months of the electronic publication of that information, no company or Member State indicated an interest in taking over the role of participant for the substances and product-types concerned. (5) The substances and product-types concerned should therefore be removed from the Review Programme and not be included in Annexes I, IA or IB to Directive 98/8/EC. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The substances and the product-types indicated in the Annex to this Decision shall not be included in Annexes I, IA or IB to Directive 98/8/EC. Article 2 For the purposes of the third subparagraph of Article 4(2) of Regulation (EC) No 2032/2003, this Decision shall apply from the day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 August 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. Directive as last amended by Directive 2007/20/EC of 3 April 2007 (OJ L 94, 4.4.2007, p. 23). (2) OJ L 307, 24.11.2003, p. 1. Regulation as last amended by Regulation (EC) No 1849/2006 (OJ L 355, 15.12.2006, p. 63). ANNEX Substances and product-types not to be included in Annexes I, IA and IB to Directive 98/8/EC Name EC No CAS No Product-type Bis[1-cyclohexyl-1,2-di(hydroxy-.kappa.O)diazeniumato(2-)]-copper 312600-89-8 21 Formic acid 200-579-1 64-18-6 18 Propan-2-ol 200-661-7 67-63-0 18 L-(+)-lactic acid 201-196-2 79-33-4 1 L-(+)-lactic acid 201-196-2 79-33-4 13 Anthraquinone 201-549-0 84-65-1 19 1,4-dichlorobenzene 203-400-5 106-46-7 18 1,4-dichlorobenzene 203-400-5 106-46-7 19 N-(2-ethylhexyl)-8,9,10-trinorborn-5-ene-2,3-dicarboximide 204-029-1 113-48-4 18 Benzyl benzoate 204-402-9 120-51-4 19 Malathion 204-497-7 121-75-5 18 Octanoic acid 204-677-5 124-07-2 19 Captan 205-087-0 133-06-2 21 N-(trichloromethylthio)phthalimide/Folpet 205-088-6 133-07-3 21 Ziram 205-288-3 137-30-4 19 Ziram 205-288-3 137-30-4 21 Thiabendazole 205-725-8 148-79-8 21 Diuron 206-354-4 330-54-1 21 (RS)-3-allyl-2-methyl-4-oxocyclopent-2-enyl-(1RS,3RS;1RS,3SR)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (all isomers; ratio: 1:1:1:1:1:1:1:1)/Allethrin 209-542-4 584-79-2 18 Zinc sulphide 215-251-3 1314-98-3 18 Zinc sulphide 215-251-3 1314-98-3 21 Disodium tetraborate, anhydrous 215-540-4 1330-43-4 18 Naphthenic acids, copper salts 215-657-0 1338-02-9 8 Chlorothalonil 217-588-1 1897-45-6 21 Fluometuron 218-500-4 2164-17-2 21 Chlorpyrifos 220-864-4 2921-88-2 18 Chlorpyrifos-methyl 227-011-5 5598-13-0 18 (R)-p-mentha-1,8-diene 227-813-5 5989-27-5 18 (R)-p-mentha-1,8-diene 227-813-5 5989-27-5 19 Prometryn 230-711-3 7287-19-6 21 Silicon dioxide  amorphous 231-545-4 7631-86-9 16 Silicon dioxide  amorphous 231-545-4 7631-86-9 19 Bone oil/Animal oil 232-294-3 8001-85-2 19 Rape oil 232-299-0 8002-13-9 18 Lignin 232-682-2 9005-53-2 19 Lignin 232-682-2 9005-53-2 21 Oxine-copper 233-841-9 10380-28-6 8 Disodium octaborate tetrahydrate 234-541-0 12280-03-4 18 Dodecylguanidine monohydrochloride 237-030-0 13590-97-1 16 Dodecylguanidine monohydrochloride 237-030-0 13590-97-1 21 Phoxim 238-887-3 14816-18-3 18 Chlorotoluron 239-592-2 15545-48-9 21 Methomyl 240-815-0 16752-77-5 18 Dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride 248-595-8 27668-52-6 21 (S)-3-allyl-2-methyl-4-oxocyclopent-2-enyl(1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (only 1R trans, 1S isomer)/S-Bioallethrin 249-013-5 28434-00-6 18 Bioresmethrin 249-01-40 28434-01-7 18 Trans-isopropyl-3-[[(ethylamino)methoxyphosphinothioyl]oxy]crotonate 250-517-2 31218-83-4 18 Amitraz 251-375-4 33089-61-1 18 3-(4-isopropylphenyl)-1,1-dimethylurea/Isoproturon 251-835-4 34123-59-6 18 3-(4-isopropylphenyl)-1,1-dimethylurea/Isoproturon 251-835-4 34123-59-6 21 m-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Permethrin 258-067-9 52645-53-1 19 3-iodo-2-propynyl butylcarbamate 259-627-5 55406-53-6 18 Cis-4-[3-(p-tert-butylphenyl)-2-methylpropyl]-2,6-dimethylmorpholine/Fenpropimorph 266-719-9 67564-91-4 21 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, chlorides 269-919-4 68391-01-5 16 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, chlorides 269-919-4 68391-01-5 18 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, chlorides 269-919-4 68391-01-5 19 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, chlorides 269-919-4 68391-01-5 21 Quaternary ammonium compounds, di-C8-10-alkyldimethyl, chlorides 270-331-5 68424-95-3 16 Melaleuca alternifolia, ext./Australian Tea Tree Oil 285-377-1 85085-48-9 19 2,4,8,10-tetra(tert-butyl)-6-hydroxy-12H-dibenzo[d,g][1,3,2]dioxaphosphocin 6-oxide, sodium salt 286-344-4 85209-91-2 1 Quaternary ammonium compounds, benzyl-C12-14-alkyldimethyl, chlorides 287-089-1 85409-22-9 16 Quaternary ammonium compounds, benzyl-C12-14-alkyldimethyl, chlorides 287-089-1 85409-22-9 18 Quaternary ammonium compounds, benzyl-C12-14-alkyldimethyl, chlorides 287-089-1 85409-22-9 19 Quaternary ammonium compounds, benzyl-C12-14-alkyldimethyl, chlorides 287-089-1 85409-22-9 21 Quaternary ammonium compounds, C12-14-alkyl[(ethylphenyl)methyl]dimethyl, chlorides 287-090-7 85409-23-0 16 Quaternary ammonium compounds, C12-14-alkyl[(ethylphenyl)methyl]dimethyl, chlorides 287-090-7 85409-23-0 18 Quaternary ammonium compounds, C12-14-alkyl[(ethylphenyl)methyl]dimethyl, chlorides 287-090-7 85409-23-0 19 Quaternary ammonium compounds, C12-14-alkyl[(ethylphenyl)methyl]dimethyl, chlorides 287-090-7 85409-23-0 21 .alpha.-cyano-4-fluoro-3-phenoxybenzyl [1.alpha.(S*),3.alpha.]-( ±)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 289-244-9 86560-93-2 18 Chrysanthemum cinerariaefolium, ext. 289-699-3 89997-63-7 19 Juniper, Juniperus mexicana, ext. 294-461-7 91722-61-1 19 Lavender, Lavandula hybrida, ext./Lavandin oil 294-470-6 91722-69-9 18 3-benzo(b)thien-2-yl-5,6-dihydro-1,4,2-oxathiazine,4-oxide 431-030-6 163269-30-5 21 Chloromethyl n-octyl disulfide 432-680-3 180128-56-7 21 Potassium salts of fatty acids (C15-21) Mixture  18 (E)-2-Octadecenal Not yet allocated 51534-37-3 19 (E,Z)-2,13-Octadecadienal Not yet allocated 99577-57-8 19 S-Hydroprene/Ethyl (S-(E,E))-3,7,11-trimethyldodeca-2,4-dienoate Plant protection product 65733-18-8 18 4-Bromo-2-(4-chlorophenyl)-1-(ethoxymethyl)-5-(trifluoromethyl)-1H-pyrrole-3-carbonitrile/Chlorfenapyr Plant protection product 122453-73-0 21